DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The claims are numbered directly from claim 9 to claim 11, without a numbered claim 10.  Claim 12 is dependent upon a missing claim 10.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "”the free distal-most edge" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 5, 7, 8, 11, 12, 14-16 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tran et al. US 7758597.
	Regarding claim 1, Tran et al. discloses a suturing device for use endoscopically comprising:
a first jaw member 110 and second jaw member 109 disposed at a distal end of the device (figure 14, 15A);
a needle 126 disposed in the first jaw member while in a retracted position (figure 15A) and movable between the retracted position and an extended position (figure 15B), the needle operable to selectively engage a length of suture 134 (figure 15B); and
a suture capture member 116 disposed on the second jaw member (figure 14), wherein the suture capture member defines a spring (capture member 116 made from high temper spring steel, column 14, lines 34-35), a proximal fixed end and a free distal edge (figure 14, can consider the distal end of the jaw with the capture member to be the free end as it is on the free end of the jaw, the proximal end extends and fixed with the remaining portion of jaw 109); wherein the suture capture member is operable to be spring loaded by the needle in the extended position (when needle with the suture is pushed through slits 118, with high temper spring steel material, figure 15B) and wherein retraction of the needle releases the suture capture member to spring back and capture the length of suture within the suture capture member (figure 15C, column 15, lines 6-21).



    PNG
    media_image1.png
    672
    811
    media_image1.png
    Greyscale
	Regarding claim 2, Tran et al. discloses the first jaw member comprising a suture recess configured to engage the length of suture while the needle is in the retracted position (figure 15A, jaw is holding suture 134 into needle carriage 120).
	Regarding claim 5, Tran et al. discloses the second jaw is configured to move relative to the first jaw and grasp tissue (column 6, lines 30-44).
	Regarding claim 7, Tran et al. discloses the suture capture member defining an aperture (within slit 118) centrally disposed along the suture capture member and coaxial with a longitudinal axis if the suture device (when jaw is closed slits will be coaxial with the longitudinal axis, for example shown in a similar embodiment figure 11 with slits 66). 
	Regarding claim 8, Tran et al. discloses a suturing device for use endoscopically comprising: 
	a first jaw member 110 and second jaw member 109 disposed at a distal end of the device (figures 14, 15A); a needle 126 disposed in the first jaw member while in a retracted position (figure 15A) and movable between the retracted position and an extended position (figure 15B), the needle operable to selectively engage a length of suture 134 (figure 15B); a spring member (capture member 116 made from high temper spring steel, column 14, lines 34-35) disposed on the second jaw member 
Regarding claim 11, Tran et al. discloses the suture capture member defining an aperture (within slit 118) centrally disposed along the suture capture member and coaxial with a longitudinal axis if the suture device (when jaw is closed slits will be coaxial with the longitudinal axis, for example shown in a similar embodiment figure 11 with slits 66).
Regarding claim 12, Tran et al. discloses the spring member 116 defining a fixed proximal end of the spring member and defines a free distal most edge (see annotated figure 14 above).
Regarding claim 14, Tran et al. discloses the spring member comprising two arms, each having a fixed proximal ends and free distal ends (can consider each side of the slit 188a to be an arm, and the proximal fixed end and distal free edges may be considered the same proximal and distal ends as the suture capture device as considered and shown in annotated figure 14 above).
Regarding claims 15 and 16, Tran et al. discloses the first jaw member comprising a suture recess configured to selectively engage the length of suture while the needle is in the retracted position (see annotated figure 15A below, jaw is holding suture 134 into needle carriage 120, while it extends into the needle), the suture recess being configured to selectively receive the needle therethrough as the needle moves towards the extended configuration (see annotated figure 15B below).

    PNG
    media_image2.png
    556
    662
    media_image2.png
    Greyscale

Regarding claim 19, Tran et al. discloses a suturing device for use endoscopically comprising: a first jaw member 110 and second jaw member 109 disposed at a distal end of the device (figures 14, 15A); a needle 126 disposed in the first jaw member while in a retracted position (figure 15A) and movable between the retracted position and an extended position (figure 15B), the needle operable to selectively engage a length of suture 134 (figure 15B); a spring member (capture member 116 made from high temper spring steel, column 14, lines 34-35) disposed on the second jaw member (figure 14), wherein the spring member comprises at least a portion of a suture capture aperture 118a and having a free distal most edge (on distal end of jaw 110, as annotated in figure 14 above), and wherein the spring member is configured to spring open and expand the suture capture aperture as the needle extends therethrough (needle with bulge 130 pushes arms, or each side of the slit open, as it is made of high temper spring steel), and wherein upon removal of the needle the spring member springs back towards .

Claim(s) 1, 2, 3, 5-9, 12-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schweizer US 3842840.
Regarding claim 1, Schweizer discloses a suturing device for use endoscopically comprising:
a first jaw member 26 and second jaw member 14 disposed at a distal end of the device (figure 1);
a needle 62 disposed in the first jaw member while in a retracted position (figure 4) and movable between the retracted position (figure 4) and an extended position (figure 7), the needle operable to selectively engage a length of suture 54 (figure 6); and
a suture capture member disposed on the second jaw member (figure 6), wherein the suture capture member defines a spring 70, a proximal fixed end (proximal end of spring within jaw) and a free distal edge (distal edge 68 of slide 66); wherein the suture capture member is operable to be spring loaded by the needle in the extended position (figure 7, spring is loaded when slide 66 is pushed back to allow for needle) and wherein retraction of the needle releases the suture capture member to spring back and capture the length of suture within the suture capture member (figure 8).
Regarding claim 2, Schweizer discloses wherein the first jaw member comprises a suture recess configured to engage the length of suture while the needle is in the retracted position (figure 4, suture 54 within portion 48 or at distal end slot 56).
Regarding claim 3, Schweizer discloses extending the needle comprises moving the needle axially in a distal direction (extended distally in figure 4 to figure 7 to engage within passage way 64).
Regarding claim 5, Schweizer discloses the second jaw being configured to move relative to the first jaw and grasp tissue (jaws in open position figure 2, closed position figure 3). 

    PNG
    media_image3.png
    399
    575
    media_image3.png
    Greyscale
Regarding claim 6, Schweizer discloses the suture capture member defining an elongate gap between an inner surface of the second jaw member and an outer surface of the suture capture member, the suture capture member operable to be spring loaded into the elongate gap as the needle moves to the extended position (see annotated figure 4 below, elongate gap may be between the spring member 70 and the inner surface of jaw 14, when the needle is extended, the slide 66 of the suture capture member will move into the gap, figure 7). 
Regarding claim 7, Schweizer discloses the suture capture member defining an aperture centrally disposed along the suture capture member and coaxial with a longitudinal axis of the suture (aperture where slide 66 extends, or aperture within the spring member 70) both extending longitudinally with the jaw member 14 and device).
Regarding claim 8, Schweizer discloses a suturing device for use endoscopically comprising:
a first jaw member 26 and second jaw member 14 disposed at a distal end of the device (figure 1);

a spring member disposed on the second jaw member (spring member comprising in combination the spring 70, the slide 66 and the passageway 64), wherein the spring member comprises a single suture capture aperture (passageway 64) and is configured to be spring loaded by the needle when through the aperture (when needle extends through aperture 64, it pushes the slide back and loads the spring, figure 7), and wherein upon removal of the needle the spring member springs back towards a less spring loaded configuration such that a portion of the length of suture is captured by spring member and within the aperture (figure 8).
Regarding claim 9, Schweizer discloses the spring member defining an elongate gap between an inner surface of the second jaw member and an outer surface of the spring member, the suture capture member operable to be spring loaded into the elongate gap as the needle moves to the extended position (see annotated figure 4 above, elongate gap may be between the spring member 70 and the inner surface of jaw 14, when the needle is extended, the slide 66 of the spring member will move into the gap, figure 7).
Regarding claim 12, Schweizer discloses the spring member defines a fixed proximal end (with spring 70 attached to within the jaw 14) and defines a free distal most edge (the free distal edge can be considered the proximal side surface of passageway 64 or the distal most edge 68 of slide 66).
Regarding claim 13, Schweizer discloses the aperture extending up to and including the free distal most edge (figure 7, aperture 64 is at the distal end and distal most edge of the slide).

    PNG
    media_image4.png
    491
    695
    media_image4.png
    Greyscale
Regarding claim 14, Schweizer discloses the spring member comprising two arms, each having fixed proximal ends and free distal edges (first arm extending within longitudinal gap in the jaw, second arm extending perpendicularly, see annotated figure 4 below).
Regarding claims 15 and 16, Schweizer discloses wherein the first jaw member comprises a suture recess configured to selectively engage the length of suture (figure 4, suture 54 within portion 48 or at distal end slot 56), the suture recess configured to selectively receive the needle as the needle moves towards the extended configuration (figure 6).
Regarding claim 17, Schweizer discloses wherein extending the needle comprises moving the needle axially in a distal direction (extended distally in figure 4 to figure 7 to engage within passage way 64).
Regarding claim 19, Schweizer discloses a first jaw member 26 and second jaw member 14 disposed at a distal end of the device (figure 1);

a spring member disposed on the second jaw member (spring member comprising in combination the spring 70, the slide 66 and the passageway 64), wherein the spring member comprises at least a portion of the suture capture aperture (passageway 64) and having a free distal most edge (distal most edge 68 of slide 66), and wherein the spring member is configured to spring open and extend the suture capture aperture as the needle extends therethrough (aperture will expand when slide member 66 is pushed back as needle extends through, figure 7), and wherein upon removal of the needle the spring member springs back towards a less spring loaded configuration such that a portion of the length of suture is captured within the aperture.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Tran et al. US 7758597 in view of Topper et al. US 2003/0065337.
Regarding claims 4 and 18, Tran et al. discloses a suturing device essentially as claimed, but fails to disclose the suture capture member, or spring member, being a cartridge removably disposed on the second jaw member.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Tran et al. with a removable cartridge suture capture member, as taught by Topper et al., as it may be removed from the device and may be optionally not required if the tissue being pierced sufficiently retains the suture in the form of a loop (paragraph 0083), or alternatively may be useful for removal and cleaning of the suture capture device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/C.C.L/               Examiner, Art Unit 3771     

/DIANE D YABUT/               Primary Examiner, Art Unit 3771